Exhibit 10.2

EMPIRE STATE LAND ASSOCIATES L.L.C. and

EMPIRE STATE BUILDING ASSOCIATES L.L.C., collectively, as assignor (Assignor)

to

HSBC BANK USA, NATIONAL ASSOCIATION,

as Agent, as assignee (Assignee)

 

 

THIRD AMENDMENT TO ASSIGNMENT

OF LEASES AND RENTS

 

 

 

  Dated:    February 26, 2013      Location:   

350 Fifth Avenue

New York

     County:    New York      PREPARED BY AND UPON


RECORDATION RETURN TO:

 

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: Steven M. Herman, Esq.

               



--------------------------------------------------------------------------------

THIRD AMENDMENT TO ASSIGNMENT OF LEASES AND RENTS

THIS THIRD AMENDMENT TO ASSIGNMENT OF LEASES AND RENTS (this “Amendment”), dated
as of February 26, 2013, between EMPIRE STATE LAND ASSOCIATES L.L.C., a New York
limited liability company, having its principal place of business at c/o Malkin
Holdings LLC, One Grand Central Place, 60 East 42nd Street, New York, New York
10165, Attention: Legal (“ESLA”), and EMPIRE STATE BUILDING ASSOCIATES L.L.C., a
New York limited liability company, having its principal place of business at
c/o Malkin Holdings LLC, One Grand Central Place, 60 East 42nd Street, New York,
New York 10165, Attention: Legal (“ESBA” and together with ESLA, collectively,
“Assignor”), and HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the
laws of the United States of America (“HSBC”), having an address at 452 Fifth
Avenue, New York, New York 10018, as agent (“Agent”) for itself in its
individual capacity as a lender and other co-lenders that may exist from time to
time (together with HSBC in its individual capacity as a lender, collectively
“Lenders”), as assignee (“Assignee”).

W I T N E S S E T H

WHEREAS, Assignor, Agent and the Lenders entered into that certain Loan
Agreement, dated July 26, 2011, as amended by First Amendment to Loan Agreement,
Ratification of Loan Documents and Omnibus Amendment, dated as of November 2,
2011, and as further amended by that certain Second Amendment to Loan Agreement,
Ratification of Loan Documents and Omnibus Amendment, dated as of November 23,
2011, and as further amended by that certain Third Amendment to Loan Agreement,
Ratification of Loan Documents and Omnibus Amendment, dated as of October 11,
2012 (as amended, the “Loan Agreement”), pursuant to which the Lenders agreed to
make a loan to Assignor in an amount up to Three Hundred Million and 00/100
Dollars ($300,000,000) (the “Loan”). Initially capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Loan
Agreement; and

WHEREAS, the Initial Advance of the Loan was in an amount equal to One Hundred
Fifty-Nine Million and 00/100 Dollars ($159,000,000.00); and

WHEREAS, in connection with the Initial Advance, Assignor entered into that
certain Assignment of Leases and Rents in favor of Agent, for the benefit of the
Lenders, dated as of July 26, 2011 and recorded on August 9, 2011 in the New
York City Register’s Office as CRFN: 2011000xxxxxx (the “Original Assignment of
Leases”); and

WHEREAS, Lenders advanced an additional Thirty Million and 00/100 Dollars
($30,000,000.00) to Assignor on April 5, 2012 (the “Second Advance”); and

WHEREAS, in connection with the Second Advance, Assignor and Assignee entered
into that certain First Amendment to Assignment of Leases and Rents, dated as of
April 5, 2012 and recorded on April 17, 2012 in the New York City Register’s
Office as CFRN: 2012000xxxxxx (the “First Amendment”; the Original Assignment of
Leases and Rents as amended by the First Amendment is referred to herein as the
“Assignment of Leases and Rents”); and



--------------------------------------------------------------------------------

WHEREAS, Lenders advanced an additional Thirty Million and 00/100 Dollars
($30,000,000.00) to Assignor on July 9, 2012 (the “Third Advance”); and

WHEREAS, in connection with the Third Advance, Assignor and Assignee entered
into that certain Second Amendment to Assignment of Leases and Rents, dated as
of July 9, 2012 and recorded on July 25, 2012 in the New York City Register’s
Office as CFRN: 2012000xxxxxx (the “Second Amendment”; the Original Assignment
of Leases and Rents as amended by the First Amendment and the Second Amendment
is referred to herein as the “Assignment of Leases and Rents”); and

WHEREAS, of even date herewith, Assignor has requested and the Lenders have
agreed to fund an additional Advance of the Loan in the amount of $50,000,000.00
(the “Fourth Advance”); and

WHEREAS, in connection with such Fourth Advance, the parties hereto have agreed
to further amend the Assignment of Leases to, among other things, increase the
amount secured thereby to reflect the Fourth Advance.

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements herein contained, the parties hereto covenant and agree that the
Assignment of Leases is amended as follows:

1. Assignor and Assignee hereby confirm that the Assignment of Leases secures a
Loan with an outstanding balance equal to $269,000,000.00 (which represents the
Initial Advance plus the Second Advance plus the Third Advance plus the Fourth
Advance).

2. Assignor hereby confirms that each of the representations and warranties of
Assignor contained in the Assignment of Leases are true, complete and correct in
all material respects on the date hereof and Assignor hereby re-makes each of
such representations and warranties on the date hereof. To the extent that any
or all of such representations and warranties were made in the Assignment of
Leases to Assignor’s knowledge, the same are made herein to Assignor’s knowledge
as of the date hereof.

3. Except as specifically modified and amended herein, all other terms,
conditions and covenants contained in the Assignment of Leases are hereby
ratified, confirmed, and reaffirmed by Assignor and shall be and remain in full
force and effect.

4. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument and shall become effective when copies
hereof, when taken together, bear the signatures of each of the parties hereto
and it shall not be necessary in making proof of this instrument to produce or
account for more than one of such fully executed counterparts.



--------------------------------------------------------------------------------

5. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York pursuant to Section 5-1401 of the General Obligations
Law without regard to its principles of conflicts of laws.

6. This Amendment shall inure to the benefit of and be binding upon Assignor and
Assignee and their respective successors and assigns.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Amendment as
of the date first above written.

 

ASSIGNOR: EMPIRE STATE LAND ASSOCIATES L.L.C. By:   Empire State Building
Associates L.L.C., its Sole Member   By:  

/s/ Peter L. Malkin

    Peter L. Malkin, Member   By:  

/s/ Anthony E. Malkin

   

Anthony E. Malkin,

Member

  By:  

/s/ Thomas N. Keltner

    Thomas N. Keltner, Jr., Member EMPIRE STATE BUILDING ASSOCIATES L.L.C. By:  
/s/ Peter L. Malkin   Peter L. Malkin, Member By:   /s/ Anthony E. Malkin  
Anthony E. Malkin, Member By:   /s/ Thomas N. Keltner   Thomas N. Keltner, Jr.,
Member



--------------------------------------------------------------------------------

ASSIGNEE: HSBC BANK USA, NATIONAL ASSOCIATION, as Agent

By:

 

/s/ Robert D Gominiak

 

Name: Robert D Gominiak

 

Title: Vice President



--------------------------------------------------------------------------------

COUNTY OF NEW YORK

  )    

) ss:    

 

)

STATE OF NEW YORK  

)

 

On February        20    , 2013, before me, the undersigned, personally appeared
Peter L. Malkin, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Irene Profetto Notary Public

 

COUNTY OF NEW YORK

  )    

) ss:

  STATE OF NEW YORK  

)

 

On February        20    , 2013, before me, the undersigned, personally appeared
Anthony E. Malkin, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Irene Profetto Notary Public

 

COUNTY OF NEW YORK

  )    

) ss:

  STATE OF NEW YORK  

)

 

On February        20    , 2013, before me, the undersigned, personally appeared
Thomas N. Keltner, Jr., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Irene Profetto Notary Public



--------------------------------------------------------------------------------

COUNTY OF NEW YORK

  )    

) ss:

  STATE OF NEW YORK  

)

 

On February        20    , 2013, before me, the undersigned, personally appeared
_Robert D. Gominiak_, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Denise L. Watson Notary Public